Exhibit 10.11(o)
MANPOWERGROUP INC.
 


 
PERFORMANCE SHARE UNIT AGREEMENT
 
This Performance Share Unit Agreement (this “Agreement”) is executed effective
as of February 13, 2013 by and between MANPOWERGROUP INC., a Wisconsin
corporation (the “Corporation”), and Chandrashekar Sriram (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and
 
WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.
 
NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:
 
1. Provisions of Plan Control
 
    This Agreement shall be governed by the provisions of the Plan, the terms
and conditions of which are incorporated herein by reference.  The Plan empowers
the Administrator to make interpretations, rules and regulations thereunder,
and, in general, provides that determinations of the Administrator with respect
to the Plan shall be binding upon the Employee.  Unless otherwise provided
herein, all capitalized terms in this Agreement shall have the meanings ascribed
to them in the Plan.  A copy of the Plan will be delivered to the Employee upon
reasonable request.
 
2. Terms of Award and Performance Goal
 
    The Employee has been granted a Target Grant of 7,610  Performance Share
Units under the Plan.  The actual number of Performance Share Units that may be
earned by Employee will be determined as described below, based upon the actual
results for the Performance Period compared to the Performance Goal, subject to
the vesting condition of continued employment, as described below.  The
Performance Goal and the number of Performance Share Units that may be earned
based on actual results for SG&A as a Percentage of Gross Profit (“SG&A
Percentage) for the Performance Period will be as follows:
 

   SG&A Percentage For the Performance Period  Resulting Performance Share Units
Earned      Target SG&A Percentage (81%)    100% of Target Grant    
 Outstanding SG&A Percentage (76%)  150% of Target Grant  

                                                                                                                                         
    If actual SG&A Percentage for the Performance Period is above the Target
SG&A Percentage specified above (i.e., higher than 81%), no Performance Share
Units will be earned, and if actual SG&A Percentage for the Performance Period
is less than the Outstanding SG&A Percentage specified above (i.e., less than
76%), the number of Performance Share Units earned will equal the number earned
for the Outstanding SG&A Percentage.  Actual SG&A Percentage for the Performance
Period between the Target SG&A Percentage and the Outstanding SG&A Percentage
shall result in a number of Performance Share Units earned determined on a
linear basis.  In order to vest in the Performance Share Units earned, the
Employee must remain an employee of the Corporation or its direct and indirect
subsidiaries (collectively, “ManpowerGroup”) continuously from the date of this
Award until the last day of the Service Period.
 
3. Award Payment
 
    The number of Performance Share Units earned shall be paid in Shares after
the end of the Service Period as soon as administratively practicable.
 
4. Termination of Employment
 
    Employee must be an employee of ManpowerGroup continuously from the date of
this Award until the last day of the Service Period in order for Employee to
become vested in the Performance Share Units he or she may earn
hereunder.  Section 10(d)(2) of the Plan, regarding the earning and accelerated
vesting of Awards upon a death, Disability or Retirement, shall not apply to
this Agreement.
 
5. Triggering Event
 
    Section 10(e) of the Plan, regarding the earning and accelerated vesting of
Awards after a Triggering Event or during a Protected Period, shall not apply to
this Agreement.
 
6. Dividends and Voting Rights
 
    The Employee shall not be entitled to receive any dividends for his or her
Performance Share Units and shall not be entitled to voting rights with respect
to such Performance Share Units.
 
7. Taxes
 
    The Corporation may require payment or reimbursement of or may withhold any
tax that it believes is required as a result of the grant or vesting of such
Performance Share Units or payments of Shares in connection with the Performance
Share Units, and the Corporation may defer making delivery of any Shares in
respect of Performance Share Units until arrangements satisfactory to the
Corporation have been made with regard to any such payment, reimbursement, or
withholding obligation.
 
8. Definitions
 
a.  
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target SG&A Percentage.

 
b.  
“SG&A Percentage” means the Corporation’s Selling, General & Administrative
Expenses as a percentage of Gross Profit, determined in accordance with
Generally Accepted Accounting Principles (“GAAP”) as reported on the
Corporation’s audited financial statements, with adjustments to be made for any
of the following items that exceed $10 million in any year (the $10 million
threshold to be measured separately for each item category):

 
i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
other large, non-recurring, non-controllable items.

 
c.  
“Performance Goal” means the SG&A Percentage targets for the Performance Period
as set by the Administrator.

 
d.  
“Performance Period” means the 12-month period beginning on January 1, 2015 and
ending on December 31, 2015.

 
e.  
“Service Period” means the 42-month period beginning on January 1, 2013and
ending on July 1, 2016.

 
9.           Multiple Executed Copiess
 
    This Agreement may be executed in multiple copies, each of which will
constitute an original, and which together will constitute one and the same
agreement providing for a single grant of Performance Share Units.
 
    IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed
as of the date and year first above written.
 
MANPOWERGROUP INC.
 
By:
/s/ Jeffrey A. Joerres
Jeffrey A. Joerres
Chief Executive Officer


 
    The undersigned Employee hereby accepts the foregoing grant of Performance
Share Units and agrees to the several terms and conditions hereof and of the
Plan.
 
/s/ Ram Chandrashekar­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
Ram Chandrashekar
Employee
 

